Citation Nr: 0608632	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-16 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling, and on appeal 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2004, the Board issued a decision which denied a 
higher disability evaluation for the veteran's service-
connected PTSD.

In August 2005, a Joint Motion for Remand (Joint Motion) was 
filed with the United States Court of Appeals for Veterans 
Claims (Court), requesting that this issue be remanded for 
additional development.  Later that month, the Court issued 
an order which vacated the Board's October 2004 decision, and 
remanded the case to the Board for readjudication consistent 
with its order. 

In the Joint Motion for Remand, it was noted that the 
veteran's co-worker in a statement received in September 2002 
stated that the veteran was unable to work as a result of his 
mental problems.  This is referred to RO for consideration as 
an informal claim for a total rating based on individual 
unemployability due to service connected disability (TDIU).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

As noted in the Joint Motion the veteran is in receipt of 
Social Security Administration (SSA) benefits.  The RO should 
obtain these records.  

The Court also noted that the Board did not adequately 
address whether the psychiatric manifestations of the PTSD 
and dysthymic disorders could be distinguished.  Therefore, 
further VA examination is needed.  

The case is REMANDED to the RO for the following action:

1.  The RO should ask the veteran for the 
names, addresses, and approximate dates 
of treatment of all VA and non-VA health 
providers who have treated him for his 
PTSD.  When this information and any 
necessary authorizations have been 
received, the RO should request copies of 
all pertinent clinical records that have 
not been previously.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the current severity of his PTSD.  All 
indicated tests and studies should be 
accomplished and the findings reported in 
detail.  If possible, the examiner should 
delineate those manifestations that can 
be objectively attributable to service-
connected PTSD versus his dysthymic 
disorder.  The psychiatric examiner is 
asked to report on the presence or 
absence of the specific symptoms in the 
general rating formula for mental 
disorders, a copy of which may be found 
in the September 2002 statement of the 
case, pp. 4-6.  The examiner should also 
comment on the degree, if any, of 
industrial/occupational and social 
impairment produced by the PTSD.  The 
examiner must review the additional 
medical records and assign a Global 
Assessment of Functioning (GAF), if 
possible, and explain what the assigned 
score represents.  A complete rationale 
for any opinion expressed must be 
provided. If this is impossible, the 
examiner should state so.  The claims 
folder should be made available to the 
examiner. 

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


